FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AND SECURITY

AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (this
"First Amendment") is dated as of June 27, 2005, among COMMSCOPE, INC. OF NORTH
CAROLINA, COMMSCOPE SOLUTIONS, INC. and CONNECTIVITY SOLUTIONS MANUFACTURING,
INC. (collectively, the "Borrowers"), WACHOVIA BANK, NATIONAL ASSOCIATION, as
Agent (the "Agent") and FLEET CAPITAL CORPORATION, as Syndication Agent, GENERAL
ELECTRIC CAPITAL CORPORATION, HARRIS N.A. (successor by merger to Harris Trust
and Savings Bank) and PNC BANK, as Documentation Agents, and the Lenders
signatory hereto (collectively, the "Lenders");

W I T N E S S E T H :

WHEREAS, the Borrower, the Agent, the Syndication Agent, the Documentation
Agents and the Lenders executed and delivered that certain Amended and Restated
Credit and Security Agreement, dated as of January 31, 2004 (the "Credit
Agreement");

WHEREAS, the Borrower has requested and the Agent, the Syndication Agent, the
Documentation Agents and the Lenders have agreed to certain amendments to the
Credit Agreement, subject to the terms and conditions hereof;

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, the Borrower, the Agent, the Syndication
Agent, the Documentation Agents and the Lenders hereby covenant and agree as
follows:

1.          Definitions. Unless otherwise specifically defined herein, each term
used herein which is defined in the Credit Agreement shall have the meaning
assigned to such term in the Credit Agreement. Each reference to "hereof",
"hereunder", "herein" and "hereby" and each other similar reference and each
reference to "this Agreement" and each other similar reference contained in the
Credit Agreement shall from and after the date hereof refer to the Credit
Agreement as amended hereby.

2.          Amendment to SECTION 1.01. SECTION 1.01 of the Credit Agreement
hereby is amended by deleting the definitions of "Asset Sale Proceeds",
"Consolidated Fixed Charges", "Maturity Date" and "Permitted Acquisitions" and
adding the following definitions of "Asset Sale Proceeds", "Consolidated Fixed
Charges", "Excess Liquidity", "First Amendment Effective Date", "Maturity Date"
and "Permitted Acquisitions".

--------------------------------------------------------------------------------

"Asset Sale Proceeds" means (i) with respect to any applicable Real Property
sold by any Borrower or disposed by any Borrower to any Person that is not a
Guarantor, cash proceeds therefrom in an amount equal to 65% of the appraised
fair market value of such Real Property, as determined by the relevant appraisal
obtained by the Agent in October, 2003, and (ii) with respect to any Equipment
sold by any Borrower or disposed by any Borrower to any Person that is not a
Guarantor, cash proceeds therefrom in an amount equal to 85% of the appraised
net orderly liquidation value such Equipment, as determined by the relevant
appraisal obtained by the Agent in September or October, 2003, in each case
under (i) and (ii)  above in a transaction or series of transactions involving
gross cash proceeds to the Borrowers in excess of $500,000 in the aggregate for
all such transactions during any Fiscal Year.

"Consolidated Fixed Charges" means, for any fiscal period, the sum of the
following for such period, calculated on a consolidated basis in accordance with
GAAP for the Parent and its Consolidated Subsidiaries: (a) cash payments of
interest, including amounts expensed and capitalized; plus (b) scheduled cash
payments of principal under long-term Debt (excluding payments of principal
(whether optional or mandatory) of the Parent's 1% Convertible Senior
Subordinated Debentures Due 2024 that are made as permitted under SECTION
5.35(i) and (ii), respectively, and voluntary and non-scheduled mandatory
payments of any other Debt).

"Excess Liquidity" means at any time the sum at such time of (i) Excess
Borrowing Availability and (ii) Unrestricted Domestic Cash.

"First Amendment Effective Date" means the effective date of the First Amendment
to Amended and Restated Credit and Security Agreement that amended this
Agreement, which is June 27, 2005.

"Maturity Date" means (i) with respect to Revolving Loan Commitments, Revolving
Loans, Letters of Credit and interest and fees related thereto, and with respect
to the definition of Redeemable Preferred Stock, January 31, 2010, and (ii) with
respect to Term Loans and interest and fees related thereto, January 31, 2009.

"Permitted Acquisition" means (a) the acquisition of in excess of 50% of the
securities or other equity interest of any Person, or (b) the acquisition of all
or substantially all of the assets of such Person or of a division or particular
line of business of such Person; provided that:

(i)     immediately after giving effect to such acquisition, there would be
Excess Liquidity of at least $50,000,000;

(ii)    such acquired Person or line of business is in the same, similar, or
complementary lines of business as the Borrowers;

(iii)   for the purposes of calculating EBITDA, such acquisition is disregarded
for any period prior to the date of such acquisition, unless, after completion
by the Agent of due diligence satisfactory to the Agent, the Agent has notified
the Borrowers that the Agent and the Required Lenders have determined in their
good faith judgment that pro forma effect can be given to such acquisition for
the calculation of EBITDA (such due diligence will include, but not be limited
to, review and satisfaction with audited financial statements, a third party
financial review of the relevant financial information and such other
information as the Agent shall reasonably request);

(iv)   the Agent shall have the right to conduct due diligence with respect to
the acquisition satisfactory to the Agent, including appraisals and field
examinations of the collateral to be acquired, each at the Borrowers' expense,
and such collateral shall not be included in the determination of the Borrowing
Base until any and all such due diligence have been completed; provided, that in
the case of a domestic acquisition for a purchase price of $25,000,000 or less,
the Agent may in its sole and absolute discretion elect to add Accounts and
Inventory to be acquired to the Borrowing Base without an appraisal or field
examination;

- 2 -

--------------------------------------------------------------------------------

(v)    if such acquisition is of a Person, or gives rise to a new Subsidiary,
such Person or new Subsidiary will be subject to the provisions of SECTION 5.15,
if applicable;

(vi)   the purchase price of such acquisition shall not exceed the applicable
amount set forth in SECTION 5.16(ix);

(vii)  immediately after giving effect to such acquisition, no Default or Event
of Default shall have occurred and be continuing; and

(viii) all transactions related to such acquisition are consummated in
accordance in all material respects with applicable laws.

3.              Amendment to SECTION 2.06(a). SECTION 2.06(a) of the Credit
Agreement hereby is amended by deleting it in its entirety and substituting the
following therefor:

SECTION 2.06

Interest Rates.

 

 

(a)

"Applicable Margin" means:

(i)     for the period commencing on the First Amendment Effective Date to and
including the first Performance Pricing Determination Date occurring after the
First Amendment Effective Date, for any Term Loan which is a Euro-Dollar Loan,
1.75%, and for any Term Loan which is a Base Rate Loan, 0.00%;

(ii)    for the period commencing on the First Amendment Effective Date to and
including the first Performance Pricing Determination Date occurring after the
First Amendment Effective Date, for any Revolving Loan which is a Euro-Dollar
Loan, 1.50%, and for any Revolving Loan which is a Base Rate Loan, 0.00%;

(iii)   for any Term Loan, from and after the first Performance Pricing
Determination Date occurring after the First Amendment Effective Date, for each
Base Rate Loan and for each Euro-Dollar Loan, the percentage determined on each
Performance Pricing Determination Date by reference to the table set forth below
as to such type of Loan and the Fixed Charge Coverage Ratio for the quarterly or
annual period ending immediately prior to such Performance Pricing Determination
Date;

Fixed Charge Coverage
Ratio

Base Rate Loan

Euro-Dollar Loan

> 3.00 to 1.00

0.00%

1.50%

< 3.00 to 1.00 but > 2.00 to 1.00

0.00%

1.75%

< 2.00 to 1.00

0.75%

2.00%

 

(iv)   for any Revolving Loan, from and after the first Performance Pricing
Determination Date occurring after the First Amendment Effective Date, for each
Base Rate Loan and for each Euro-Dollar Loan, the percentage determined on each
Performance Pricing Determination Date by reference to the table set forth below
as to such type of Loan and the Fixed Charge Coverage Ratio for the quarterly or
annual period ending immediately prior to such Performance Pricing Determination
Date.

 

 

- 3 -

--------------------------------------------------------------------------------

Fixed Charge Coverage
Ratio

Base Rate Loan

Euro-Dollar Loan

> 3.00 to 1.00

0.00%

1.25%

< 3.00 to 1.00 but > 2.00 to 1.00

0.00%

1.50%

< 2.00 to 1.00

0.50%

1.75%

 

In determining interest for purposes of this SECTION 2.06, the Borrowers and the
Lenders shall refer to the Parent's most recent consolidated quarterly and
annual (as the case may be) financial statements delivered pursuant to SECTION
5.01(a) or (b), as the case may be. The "Performance Pricing Determination Date"
is the date on which such financial statements are delivered pursuant to SECTION
5.01(a) or (b), as applicable. Any such required change in interest and fees
shall become effective on such Performance Pricing Determination Date, and shall
be in effect until the next Performance Pricing Determination Date, provided
that no fees or interest shall be decreased pursuant to this SECTION 2.06 if an
Event of Default is in existence on the Performance Pricing Determination Date.

4.              Amendment to SECTION 2.07(a). SECTION 2.07(a) of the Credit
Agreement hereby is amended by deleting it in its entirety and substituting the
following therefor:

SECTION 2.07

Fees.

(a)    The Borrowers shall pay to the Agent, for the ratable account of each
Lender, an Unused Line Fee (the "Unused Line Fee"), calculated on the average
daily amount of such Lender's pro rata share of the Unused Revolving Loan
Commitment (without taking into account any Settlement Loans) during each
calendar quarter, at a rate per annum determined by reference to the table
below, depending on the percentage of the average daily amount of Unused
Revolving Loan Commitment during such calendar quarter:

Percentage of Average Daily
Unused Revolving Loan
Commitment

Unused Line Fee
Percentage

> 50%

0.375%

< 50%

0.250%

 

Such Unused Line Fee shall accrue from and including the First Amendment
Effective Date to but excluding the Revolving Loan Commitment Termination Date
and shall be payable on the last Business Day of each calendar quarter and on
the Revolving Loan Commitment Termination Date.

5.              Amendment to SECTION 2.11(c). SECTION 2.11(c) of the Credit
Agreement hereby is amended by deleting it in its entirety and substituting the
following therefor:

(c)     Within 15 Business Days after the receipt of any Asset Sale Proceeds
(other than pursuant to any sale or other disposition pursuant to SECTION
5.30(b)(iii) and other than proceeds from the sale of any of the Real Property
located in Omaha, Nebraska), such Asset Sale Proceeds shall be paid to the Agent
for ratable distribution to the Lenders for application to repay or prepay the
principal amount of the outstanding Term Loans and applied in the inverse order
of maturity, and if the Term Loans have been repaid in full, the Revolving
Loans, if any (together with interest accrued thereon and any amount due under
SECTION 8.05(a), provided that if any such payment is due or is made to the
Agent on any day other than on the last day of an Interest Period, such amounts
shall, at the Borrowers' election, be held by Agent and applied on the last day
of the Interest Period); provided, however, that the Borrowers shall not be
required to prepay the Loans with Asset Sale Proceeds as provided herein so long
as (and to the extent that)

 

 

- 4 -

--------------------------------------------------------------------------------

such Asset Sale Proceeds are applied towards (or are contractually committed to
be applied towards) assets of a similar type as those assets from which the
Asset Sale Proceeds were derived, and which are used or useable in the business
of the Borrowers and their Subsidiaries with 180 days after the Borrowers'
receipt thereof, but any such Asset Sale Proceeds not so applied within such
180-day period (regardless of any contractual commitments) shall be delivered
over to the Agent for application to the Loans as provided herein on the first
Business Day following such 180-day period. The Borrowers shall take all actions
necessary such that the Agent has a perfected lien on any such replacement
assets. The Revolving Loan Commitments shall not be reduced by the amount of
such prepayments which are applied to the Revolving Loans pursuant to the
foregoing. Contemporaneously with the payment of any Asset Sale Proceeds
pursuant hereto, the Agent shall be provided a certificate of the Borrowers
showing in reasonable detail the calculation of such Asset Sale Proceeds. Net
Casualty/Insurance Proceeds shall be paid to the Agent in accordance with the
terms of SECTION 5.08(b).

6.              Amendment to SECTION 5.01(c), (d) and (k). SECTIONS 5.01(c), (d)
and (k) of the Credit Agreement hereby are amended by deleting them in their
entirety and substituting the following therefor:

(c)     as soon as available and in any event within 30 days after the end of
each of the first and second Fiscal Months of each Fiscal Quarter, but only if
Excess Liquidity is below $50,000,000 on the last day of any month during such
Fiscal Quarter, consolidated financial statements (including the balance sheet
and statement of income) of the Parent and its Consolidated Subsidiaries as of
the end of such Fiscal Month, and for the portion of the Fiscal Year ending on
such date, setting forth in comparative form the figures for the corresponding
Fiscal Month and the corresponding portion of the previous Fiscal Year, all
certified (subject to normal quarter-end adjustments and to the absence of
footnotes required by GAAP) as to fairness of presentation, GAAP and consistency
by a Senior Officer of the Parent;

(d)     simultaneously with the delivery of each set of financial statements
referred to in paragraphs (a) and (b) (and (c) (or, if no monthly financial
statement is due pursuant to paragraph (c) because of satisfaction of the Excess
Liquidity test set forth therein, by the date such financial statement would
have been due), if and when SECTION 5.19 is in effect on a monthly basis) above,
a certificate, substantially in the form of EXHIBIT G (a "Compliance
Certificate"), of a Senior Officer of the Parent (i) setting forth in reasonable
detail the calculations required to establish whether the Parent, the Borrowers
and/or the Guarantors, as applicable, were in compliance with the requirements
of SECTIONS 5.16, 5.17, 5.19 and 5.20, on the date of such financial statements
and (ii) stating whether any Default exists on the date of such certificate and,
if any Default then exists, setting forth the details thereof and the action
which the Parent, such Borrower or such Guarantor is taking or proposes to take
with respect thereto;

(k)     as soon as practicable, but in any event on or before 20 days after the
end of each Fiscal Month, or such more frequent intervals as required by the
Agent from time to time in its commercially reasonable judgment, a duly executed
Borrowing Base Certificate (and to the Agent any accompanying documentation
reasonably required by the Agent), with respect to satisfaction of the
requirement that the Revolving Loans shall not exceed the Borrowing Base, and
also showing the amount of Excess Liquidity, as of the last day of the reporting
period, in the form of EXHIBIT F or such other form as the Agent may deliver for
such purpose to the Borrowers from time to time hereafter, the statements in
which, in each instance, shall be certified as to truth and accuracy by a Senior
Officer of the Borrower;

7.              Amendment to SECTION 5.16(ix) and (xiv). SECTIONS 5.16(ix) and
(xiv) of the Credit Agreement hereby are amended by deleting them in their
entirety and substituting the following therefor:

(ix)   Permitted Acquisitions up to but not in excess of $125,000,000 in the
aggregate for any Fiscal Year;

 

 

- 5 -

--------------------------------------------------------------------------------

(xiv) (1) the repurchase by the Parent of its shares of Common Stock from Avaya
Inc. issued to it as part of the purchase price for the ACS Acquisition, and (2)
dividends and other Restricted Payments up to $40,000,000 in any Fiscal Year,
plus, commencing in Fiscal Year 2006, 50% of Consolidated Net Income (if
positive) from the immediately preceding Fiscal Year; provided, however, that
(A) immediately after giving effect to the making of any Restricted Payment
permitted by this clause (xiv), no Default or Event of Default shall have
occurred and be continuing, and (B) immediately after giving effect to the
making of any such Restricted Payment, there would be Excess Liquidity of at
least $50,000,000.

8.              Amendment to SECTION 5.27. SECTION 5.27 of the Credit Agreement
hereby is amended by deleting it in its entirety and substituting the following
therefor:

SECTION 5.27 Reports Respecting Collateral. The Borrowers and the Guarantors
shall, as soon as practicable, but in any event on or before 20 days after the
end of each Fiscal Month, furnish to the Agent a status report containing the
information set forth below in this SECTION 5.27, certified by a duly authorized
officer of each Borrower and each of the Guarantors; provided, however, that
such status report need only be furnished within 20 days after the end of each
Fiscal Quarter, so long as since the last such status report furnished under
this SECTION 5.27, there have been no Revolving Loans outstanding (whether or
not Letters of Credit have been outstanding). Such report shall include: (a) the
aggregate dollar value of the Collateral comprising the Accounts and the age of
each individual item thereof comprised of trade accounts receivable as of the
last day of the preceding Fiscal Month or Fiscal Quarter, as applicable
(segregating such items in such manner and to such degree as the Agent may
request, including, without limitation, by Account Debtor name, address, invoice
number, due date and invoice date); (b) the aggregate dollar value of the
Accounts subject to "bill and hold" arrangements (segregating such items in such
manner and to such degree as the Agent may request); (c) the aggregate dollar
value of the items comprising the accounts payable of each Borrower and each of
the Guarantors and the age of each individual item thereof as of the last day of
the preceding Fiscal Month or Fiscal Quarter, as applicable (segregating such
items in such manner and to such degree as the Agent may request); (d) the type,
dollar value and location of the Inventory as at the end of the preceding Fiscal
Month or Fiscal Quarter, as applicable, valued at the lower of its FIFO cost or
market value; and (e) the aggregate dollar value of all returns, repossessions
or discounts with respect to Inventory in excess of $1,000,000. Additionally,
the Agent may, at any time in its sole discretion (and upon prior notice to the
Borrowers if no Event of Default has occurred and is continuing), require any
Borrower or any of the Guarantors to permit the Agent in its own name or any
designee of the Agent in its own name to verify the individual account balances
of or any other matter relating to the individual Account Debtors promptly upon
its request therefor by mail, telephone, telegraph or otherwise. Each Borrower
and each of the Guarantors shall cooperate fully with the Agent in an effort to
facilitate and promptly conclude any such verification process. In any event,
with the above described status report for the month of December of each year
and upon request from the Agent, made at any time hereafter, each Borrower and
each of the Guarantors shall furnish the Agent with a then current customer and
Account Debtor name and address list, together with (if requested by the Agent)
updates of Equipment lists and an appraisal or updates of the appraisal of the
Equipment. Upon the Agent's request therefor, each Borrower and each of the
Guarantors shall deliver to the Agent copies of proof of delivery and the
original copy of all documents, including, without limitation, repayment
histories and present status reports relating to all accounts listed on any
Borrowing Base Certificate and such other matters and information relating to
the status of the Accounts of each Borrower and each of the Guarantors as the
Agent shall reasonably request.

9.              Amendment to SECTION 5.29. SECTION 5.29 of the Credit Agreement
hereby is amended by deleting it in its entirety and substituting the following
therefor:

SECTION 5.29           Appraisals; Field Examinations. The Agent reserves the
right, exercisable from time to time hereafter in the Agent's commercially
reasonable judgment, to require that the Borrowers and/or any of the Guarantors
obtain, and the Borrowers and/or such Guarantors shall so obtain, at the
Borrowers' expense, appraisals or updates to any existing appraisals being
obtained in connection with the execution and delivery of this Agreement,
reflecting then current values of the Equipment; provided, that unless an Event
of Default has occurred and is continuing, not more than one such appraisal
annually shall

 

 

- 6 -

--------------------------------------------------------------------------------

be conducted at the Borrowers' expense. The Agent shall have the right to
conduct up to 2 field exams per year (but shall be limited to only a single
field exam each year, so long as Excess Liquidity is maintained at not less than
$50,000,000) as to each of the Accounts and the Inventory, at the Borrowers'
expense, but reserves the right to conduct a review with less frequency, or at
any time at the Borrowers' expense following the occurrence and during the
continuance of any Event of Default. Any Lender shall have the right to
accompany the Agent on any such field exams at its own expense.

10.           Amendment to SECTION 5.30(a). SECTION 5.30(a) of the Credit
Agreement hereby is amended by deleting it in its entirety and substituting the
following therefor:

(a)     Except for (1) sales of inventory in the ordinary course of business,
sales, leases or transfers among the Borrowers and the Guarantors, (2) so long
no Default or Event of Default exists, the sale for an all cash purchase price
of the Real Property located in Omaha, Nebraska, and (3) dispositions of
Equipment pursuant to SECTION 5.30(b), neither the Borrowers nor any of the
Guarantors will sell, lease, exchange, arrange for a sale and leaseback, or
otherwise dispose of any of the Collateral without the prior written consent of
the Agent, acting at the direction of (i) as to Collateral of the types
described in the definition and used in the calculation of the Borrowing Base
and any Real Property that is subject to a Mortgage, all of the Lenders, and
(ii) as to all other Collateral, the Required Lenders, in each case subject to
the provisions of SECTION 2.11(c), if applicable. Notwithstanding anything to
the contrary in this SECTION 5.30, Borrower, Agent and Lenders hereby each
acknowledge and agree that (i) the real property identified in the first
"TOGETHER WITH" on Exhibit A to the Mortgage for the Real Property located in
Omaha, Nebraska (the "Avaya Sale Leaseback Property") and the remainder of the
Real Property located in Omaha, Nebraska could not be properly subdivided in
accordance with all applicable laws, ordinances and regulations (the "Avaya
Subdivision") on or before the Closing Date in order to consummate the Asset
Purchase Agreement, (ii) in order to consummate the Asset Purchase Agreement,
the Avaya Sale Leaseback Property has been included in the real property subject
to the Mortgage of the Real Property located in Omaha, Nebraska, (iii)
Connectivity Solutions Manufacturing, Inc. intends to lease for nominal
consideration the Avaya Sale Leaseback Property to Avaya, Inc. pursuant to a
long-term ground lease until such time that the Avaya Subdivision occurs, (iv)
Borrower shall cooperate with Avaya, Inc. and take reasonable steps to cause
Avaya, Inc. to cause the Avaya Subdivision to occur after the Closing Date,(v)
the Avaya Sale Leaseback Property was not originally intended to be included in
the Real Properties or intended to be a part of the consideration for this
Agreement, (vi) due to such exclusion of the Avaya Sale Leaseback Property from
the Real Properties, Agent has not performed any due diligence on the Avaya Sale
Leaseback Property, (vii) upon the occurrence of the Avaya Subdivision, the
Avaya Sale Leaseback Property shall be conveyed to Avaya, Inc. by Connectivity
Solutions Manufacturing, Inc. for nominal consideration and released from the
Mortgage for the Real Property located in Omaha, Nebraska without the
requirement that any Asset Sale Proceeds be paid to the Agent or the Lenders.

11.           Amendment to SECTION 5.35. SECTION 5.35 of the Credit Agreement
hereby is amended by deleting it in its entirety and substituting the following
therefor:

SECTION 5.35           Subordinated Debt. The Borrowers will not: (i) make any
prepayments (whether optional or mandatory) of principal of or other amounts
under Parent's 1% Convertible Senior Subordinated Debentures Due 2024, except
that Borrowers may (a) make such prepayments solely out of the proceeds of
equity issued or Debt incurred (other than Debt incurred under this Agreement)
in whole or in part for the purpose of making prepayments under or refinancing
or replacing Parent's 1% Convertible Senior Subordinated Debentures Due 2024
(provided that, in the case of any such refinancing or replacement Debt, the
terms thereof shall be reasonably acceptable to the Agent and the Required
Lenders), and (b) make any other such prepayments up to an aggregate amount of
$25,000,000, provided that, after giving effect to any such prepayments there
would be Excess Liquidity of at least $50,000,000, or (ii) amend or modify any
of the documents pertaining to the Subordinated Debt to (a) change the manner,
place or terms of payment or extend the time of payment of, or renew or alter,
or waive defaults thereunder, (b) increase the rate of interest, amount of fees
or the amounts payable thereunder, (c) amend or supplement in any manner the
covenants contained therein that would make them more restrictive, or (d) amend
or supplement the subordination provisions thereof. The Borrowers shall furnish
to the Agent, and Agent

 

 

- 7 -

--------------------------------------------------------------------------------

shall thereafter forward to the Lenders, copies of any drafts received by it of
(A) any proposed amendments to the documents pertaining to any of the
Subordinated Debt, and (B) documents pertaining to any Subordinated Debt
proposed to be issued after the Closing Date.

12.           Amendment to EXHIBIT F. EXHIBIT F to the Credit Agreement hereby
is amended by deleting it in its entirety and substituting therefor EXHIBIT F
attached hereto.

13.           Restatement of Representations and Warranties. Each Borrower
hereby restates and renews each and every representation and warranty heretofore
made by it in the Credit Agreement and the other Loan Documents as fully as if
made on the date hereof (except where reference is made to a specific date) and
with specific reference to this First Amendment and all other loan documents
executed and/or delivered in connection herewith.

14.           Effect of Amendment. Except as set forth expressly hereinabove,
all terms of the Credit Agreement and the other Loan Documents shall be and
remain in full force and effect, and shall constitute the legal, valid, binding
and enforceable obligations of the Borrowers. The amendments contained herein
shall be deemed to have prospective application only, unless otherwise
specifically stated herein.

15.           Ratification. Each Borrower hereby restates, ratifies and
reaffirms each and every term, covenant and condition set forth in the Credit
Agreement and the other Loan Documents effective as of the date hereof.

16.           Counterparts. This First Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts and
transmitted by facsimile to the other parties, each of which when so executed
and delivered by facsimile shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.

17.           Section References. Section titles and references used in this
First Amendment shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreements among the parties hereto
evidenced hereby.

18.           No Default. To induce the Agent, the Syndication Agent, the
Documentation Agents and the Lenders to enter into this First Amendment and to
continue to make advances pursuant to the Credit Agreement, each Borrower hereby
acknowledges and agrees that, as of the date hereof, and after giving effect to
the terms hereof, there exists (i) no Default or Event of Default and (ii) no
right of offset, defense, counterclaim, claim or objection in favor of the
Borrowers arising out of or with respect to any of the Loans or other
obligations of the Borrowers owed to the Lenders under the Credit Agreement.

19.           Further Assurances. Each Borrower agrees to take such further
actions as the Agent shall reasonably request in connection herewith to evidence
the amendments herein contained.

20.           Governing Law. This First Amendment shall be governed by and
construed and interpreted in accordance with, the laws of the State of New York.

 

 

- 8 -

--------------------------------------------------------------------------------

21.           Conditions Precedent. This First Amendment shall become effective
only upon: (i) execution and delivery by facsimile (1) of this First Amendment
by each of the parties hereto, and (2) of the Consent and Reaffirmation of
Guarantors at the end hereof by each of the Guarantors; (ii) payment to the
Agent, for the account of each Lender, of an amendment fee in an amount equal to
0.10% of such Lender's Revolving Loan Commitment; and (iii) payment to the
Agent, for its own account, of an amendment arrangement fee in an amount set
forth in a separate fee letter with the Agent.

 



 

- 9 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Agent and each of the Lenders has caused
this First Amendment to be duly executed, under seal, by its duly authorized
officer as of the day and year first above written.

 

COMMSCOPE, INC. OF NORTH CAROLINA

 

 

By: /s/ Barry D. Graham

(SEAL)

 

Name: Barry D. Graham

 

 

Title: Treasurer

 

COMMSCOPE SOLUTIONS, INC.

 

 

By: /s/ Barry D. Graham

(SEAL)

 

Name: Barry D. Graham

 

 

Title: Treasurer

 

CONNECTIVITY SOLUTIONS MANUFACTURING, INC.

 

 

By: /s/ Frank B. Wyatt, II

(SEAL)

 

Name: Frank B. Wyatt, II

 

 

Title: Director

 

WACHOVIA BANK, NATIONAL ASSOCIATION as Agent and as a

Lender

(SEAL)

 

 

By: /s/ John Trainor

 

Title: Director

 

 

FLEET CAPITAL CORPORATION,

as Syndication Agent and as a Lender (SEAL)

By: /s/ Mark Herdman

 

 

Title: Vice President

 

 

 

- 10 -

--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as a Documentation Agent and as a
Lender           (SEAL)

 

 

By: /s/ Brian P. Schwinn

 

 

Title: Duly Authorized Signatory

HARRIS N.A. (successor by merger to Harris Trust and Savings Bank),

as a Documentation Agent and as a Lender

(SEAL)

 

 

By: /s/ Trevor S. Townsend

 

Title: Vice President

 

PNC BANK, as a Documentation Agent and as a
Lender                                                                     
(SEAL)

 

 

By: /s/ William P. Dyer

 

 

Title: Vice President

BRANCH BANKING AND TRUST

COMPANY, as a Lender

(SEAL)

 

 

By: /s/ James C. Stallings

 

 

Title: Senior Vice President

BNP PARIBAS,

as a Lender

(SEAL)

 

 

By: /s/ Matthew Harvey

 

 

Title: Managing Director

 

By: /s/ James McCann

Title: Credit & Portfolio Manager

 

 

 

 

--------------------------------------------------------------------------------

CIBC INC.,

as a Lender

(SEAL)

 

 

By: /s/ George Knight

 

 

Title: Managing Director

FIFTH THIRD BANK,

as a Lender

(SEAL)

 

 

By: /s/ David R. Cochran

 

Title: Vice President

 

RZB FINANCE LLC,

as a Lender

(SEAL)

 

 

By: /s/ Eric Salat

 

 

Title: Group Vice President

By: /s/ Astrid Wilkie

 

 

Title: Vice President

 

 



 

- 12 -

--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION OF GUARANTORS

Each of the undersigned (i) acknowledges receipt of the foregoing First
Amendment to Amended and Restated Credit and Security Agreement (the "First
Amendment"), (ii) consents to the execution and delivery of the First Amendment
by the parties thereto and (iii) reaffirms all of its obligations and covenants
under the Guaranty Agreement dated as of January 10, 2003, as amended by Global
Amendment Agreement dated as of January 31, 2004, executed or joined in by it,
and agrees that none of such obligations and covenants shall be affected by the
execution and delivery of the First Amendment. This Consent and Reaffirmation
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.

COMMSCOPE, INC.

(SEAL)

 

 

 

By: /s/ Jearld L. Leonhardt

Title: Executive Vice President and Chief Financial Officer

COMMSCOPE OPTICAL TECHNOLOGIES,
INC.                                                                            (SEAL)

 

 

By: /s/ Frank B. Wyatt, II

 

 

Title: Director/Vice President and Secretary

COMMSCOPE INTERNATIONAL, INC. (SEAL)

 

 

By: /s/ Frank B. Wyatt, II

 

 

Title: Director/Vice President and Secretary

COMMSCOPE INTERNATIONAL HOLDINGS, LLC (SEAL)

 

 

By: /s/ Frank B. Wyatt, II

Title: Director/Senior Vice President, General Counsel and Secretary

 

 

- 13 -

--------------------------------------------------------------------------------

COMMSCOPE PROPERTIES, LLC

(SEAL)

 

 

 

By: /s/ Frank B. Wyatt, II

 

 

Title: Manager

 

VEXTRA TECHNOLOGIES, LLC

(SEAL)

 

 

 

By: /s/ Frank B. Wyatt, II

 

Title: Manager

 

COMMSCOPE NETHERLANDS GP, LLC (SEAL)

 

 

By: /s/ Frank B. Wyatt, II

Title: Director/Senior Vice President, General Counsel and Secretary

COMMSCOPE SOLUTIONS HOLDINGS,
INC.                                                                           (SEAL)

 

 

By: /s/ Frank B. Wyatt, II

Title: Director/Senior Vice President and Secretary

COMMSCOPE SOLUTIONS INTERNATIONAL,
INC.                                                                          (SEAL)

 

 

By: /s/ Frank B. Wyatt, II

Title: Director/Senior Vice President and Secretary

COMMSCOPE SOLUTIONS PROPERTIES,
LLC                                                                           (SEAL)

 

 

By: /s/ Frank B. Wyatt, II

 

Title: Manager

 

 

 

- 14 -

